Citation Nr: 1242159	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-25 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for epididymalgia, testalgia, and prostatitis, claimed as genital pain due to a hydrocele, varicocele, and epididymitis.

3.  Entitlement to an initial compensable rating for traumatic arthritis and chondromalacia of the right wrist from January 13, 2006 to July 21, 2011, and to a rating higher than 10 percent since July 22, 2011.

4.  Entitlement to an initial compensable rating for patellofemoral pain syndrome (PFPS) of the right knee from January 13, 2006 to July 21, 2011, and to a rating higher than 10 percent since July 22, 2011.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1993 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for epididymalgia, testalgia, and prostatitis and service connection for GERD and assigned initial 0 percent (i.e., noncompensable) ratings for both disabilities retroactively effective from January 13, 2006, the first day following the conclusion of the Veteran's military service when he had returned to life as a civilian.  He appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran timely appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for this variance).


This appeal also stems from a more recent May 2010 RO rating decision that additionally granted service connection for traumatic arthritis and chondromalacia of his right wrist and service connection for PFPS of his right knee and assigned initial noncompensable ratings for these additional disabilities, as well, also both retroactively effective from January 13, 2006.  That May 2010 decision also increased the rating for his GERD to 10 percent with the same effective date as the prior rating, and an even more recent August 2012 decision also increased the ratings for the traumatic arthritis and chondromalacia of his right wrist and for the PFPS of his right knee to 10 percent, but only retroactively effective as of July 22, 2011.  He has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible ratings for these disabilities, absent indication to the contrary).  So these claims concerning his right wrist and right knee now concern whether he was entitled to initial compensable ratings for these disabilities from January 13, 2006 to July 21, 2011, and whether he has been entitled to ratings higher than 10 percent for these disabilities since July 22, 2011.

In July 2010, he had filed his Notice of Disagreement (NOD) with the initial ratings assigned for his right wrist, right knee, and left knee disabilities.  In August 2012, the RO resultantly sent him a Statement of the Case (SOC) concerning these claims with an enclosed VA Form 9 indicating he needed to complete and return this form (or its equivalent) to complete the steps necessary to perfect his appeal to the Board of these claims that were addressed in that SOC.  He did not return the form, but in an October 2012 Written Brief Presentation, so within the next 60 days, his representative continued to disagree with the initial ratings assigned for the right wrist and right knee disabilities (although not also the left knee disability), arguing that higher initial ratings would have been awarded for these disabilities had the Veteran been provided adequate VA compensation examinations.


An appeal to the Board may be perfected without filing a VA Form 9 as long as its equivalent is timely submitted in writing and contains the necessary information.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.202, 20.203(b) (2012); Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011).  In another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal, even when the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

The Court goes on to note in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  Furthermore, although 38 U.S.C.A. §7105(b)(1) requires the substantive appeal to be filed with the agency of original jurisdiction (AOJ), which, here, is the RO, 38 C.F.R. § 20.300 creates an exception where notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the substantive appeal must be filed with the VA office that has assumed jurisdiction over the applicable records and, here, that office is the Board.  Accordingly, the October 2012 Written Brief Presentation, especially since submitted within 60 days of the August 2012 SOC, so timely filed, is accepted as a substantive appeal regarding the Veteran's claims for higher ratings for his right wrist and right knee disabilities, so these claims, not just those concerning the ratings for his GERD and epididymalgia, testalgia, and prostatitis, are before the Board, thus, being addressed.

The Board also sees that, in August 2006, the Veteran had requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, but he has since, in October 2011, withdrawn this hearing request, preferring instead to have the Board hear his case without further delay.  See 38 C.F.R. § 20.704(e).

Additional claims have been raised by the Veteran and/or his representative of (1) entitlement to service connection for hypertension; (2) concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left upper extremity disorder, including thrombosis; (3) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS) and/or colitis; and (4) entitlement to a higher rating for degenerative disc disease of the lumbar spine.  These other claims, however, have not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not presently have jurisdiction to over them so is referring them to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are currently before the Board, those of entitlement to an initial rating higher than 10 percent for the GERD and for an initial compensable rating for the epididymalgia, testalgia, and prostatitis require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  However, the Board is going ahead and deciding the remaining claims for higher ratings for the right wrist and right knee disabilities.


FINDINGS OF FACT

1.  The traumatic arthritis and chondromalacia of the Veteran's right wrist is manifested by chronic pain, pain on motion, mildly reduced range of motion, and reduced function with regards to certain everyday tasks requiring wrist rotation, including opening doorknobs with his right hand.

2.  The PFPS of his right knee is manifested by chronic pain, pain on motion, mildly reduced range of motion, snapping and popping of this knee, and reduced function with regards to everyday activities like sitting for prolonged periods and walking up stairs, as well as more significantly limited function with regards to increased activity like running or exercising.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 10 percent, though no greater, for the traumatic arthritis and chondromalacia of the right wrist - meaning as of January 13, 2006, rather than just as of July 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5125 (2012).

2.  The criteria also are met for a higher initial rating of 10 percent, though no greater, for the PFPS of the right knee - also meaning as of January 13, 2006, rather than just as of July 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.59, 4.71a, DCs 5024, 5260, and 5261 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant statutory provisions, regulations, and case law, the relevant factual background, and an analysis of its decision.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Generally, these VCAA notice requirements apply to all five elements of a claim:  1) Veteran status, 2) existence of a disability, 3) a relationship between the disability and military service, 4) disability rating, and 5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

Here, though, the Veteran's claims of entitlement to higher initial ratings for his right wrist and right knee disabilities arise from his disagreement with the initial ratings assigned following the granting of service connection for these disabilities.  Once service connection was granted, these claims, as they arose in their initial context, were substantiated, so the intended purpose of VCAA notice was served.  Consequently, additional § 5103(a) notice is not required concerning the "downstream" elements of the claims, i.e., regarding the ratings or effective dates assigned for these disabilities.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007) (holding that the purpose of § 5103(a) is to provide proper notification to the claimant prior to the initial decision and, therefore, does not apply to an NOD, filed after that decision, that raises "downstream" issues); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Instead, once an NOD has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105(d) regarding proper notice of decisions and the issuance of an SOC control as to the further communications with the appellant, including notice of the evidence necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  And, here, in August 2012, the Veteran was provided an SOC concerning this downstream disability rating element of his claims that included citations to the applicable statutes and regulations and contained discussion of the reasons and bases for assigning the ratings currently in effect.  Therefore, he has received all required notice regarding these claims.

VA also satisfied its duty to assist him by obtaining all relevant evidence in support of these claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), post-service VA treatment records, and all private treatment records he identified and authorized VA to obtain.

His representative contends there are VA treatment records more recent than February 2009 that are missing from the claims file, but he did not identify or describe these missing records or state any reason to suspect they might be missing.  There is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties.  See United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may be rebutted by clear and convincing evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, absent clear and convincing evidence to the contrary, it is presumed that all relevant VA treatment records are already on file.  Review of the file reveals the Veteran's treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, dated from September 2007 to February 2009, as well as copies of his VA examination reports, including the examination reports from the VAMC in North Chicago, Illinois, dated from April to May 2005, performed pursuant to the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file 
pre-discharge claims for disability compensation with VA.

Furthermore, the Veteran's VA treatment records do not show what could be considered as regular, routine, or ongoing treatment for complaints relating to his right knee or right wrist, and where the existing records do not show such treatment, it is less likely there would be additional, more recent, records showing such treatment in the absence of any express and specific contention.  Therefore, in the absence of any specific identification of records that are missing or any reasoning as to why it is suspected that records are missing, and in consideration of the affirmative evidence indicating the Veteran's VA treatment record is complete, there is no clear and convincing evidence showing that additional records need to be obtained.  Also keep in mind the Board is at least partly granting the claims, rather than denying them entirely.


The Board also sees the Veteran mentioned receiving treatment and diagnoses from Dr. M.B. in a May 2006 statement.  Subsequently, in November 2006, the RO noted that the Veteran should be asked to provide authorization so this doctor's records could be obtained.  In January 2008, the RO received a statement from Dr. M.B. explaining that she served with the Veteran and was able to conveniently provide him with treatment while they were stationed together at the same clinic.  Dr. M.B. specifically discusses accident reports and X-rays that are already in the claims folder.  This description Dr. M.B. provided in her statement of the informal nature of the treatment she gave the Veteran suggest there are no additional records that need to be obtained from this doctor, that is, other than the imaging reports that are already in the claims file.

The RO also provided the Veteran a VA compensation examination in April 2005, as well as another VA compensation examination more recently in July 2011.  So there has been an initial assessment and a reassessment since of the severity of his right wrist and knee disabilities.  As the examination reports contain the information needed to evaluate these disabilities in relation to the applicable rating criteria, and with consideration of the Veteran's lay assertions, and contain discussion of the underlying rationale of the opinions offered, where required, VA has fulfilled its duty to provide a thorough and contemporaneous medical examination concerning these claims.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran's representative alleges the VA examination reports are inadequate for rating purposes because they were not provided in consideration of the Veteran's entire medical history.  So he maintains that additional examination is needed.  38 C.F.R. §§ 3.327, 4.2.  However, there is no evidence supporting this contention.  Mere review of the claims file is not altogether determinative or dispositive, in and of itself, of a medical opinion's probative value.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This includes a Veteran's STRs, although consideration 

of records from during and since service do have their significance when this review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  Similarly, the mere passage of time since an otherwise adequate examination does not impose an obligation on VA to schedular another examination merely as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran's representative did not allege any other examination deficiencies, including of a more substantive nature.  Thus, no further examination or opinion to evaluate the severity of the Veteran's right knee and wrist disabilities is warranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board therefore finds that VA has fulfilled its duty to assist the Veteran in obtaining evidence necessary to substantiate his claims.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

In summary, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


II.  Increased-Rating Claims

In a May 2010 rating decision, the RO granted service connection for traumatic arthritis and chondromalacia of the right wrist and PFPS of the right knee and assigned initial noncompensable ratings retroactively effective from January 13, 2006, the day following the conclusion of the Veteran's service.  In August 2012, the RO increased these ratings to 10 percent, but only retroactively effective from July 22, 2011, so not back to the same effective date as the prior ratings.  The Board thus must determine whether ratings higher than 0 percent were warranted prior to July 22, 2011, and whether ratings higher than 10 percent have been warranted since.

The Veteran and his representative contend that he should receive higher disability ratings due to the joint pain that he experiences in his right wrist and knee with movement.  VA evaluates disabilities by applying a schedule of ratings (Rating Schedule), which is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but VA will assign the higher of two evaluations if the disability more closely approximates the criteria for that rating.  Otherwise, VA assigns the lower rating.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Additionally, in assessing the degree of disability of a service-connected condition, the disorder and reports of rating examinations are to be viewed in relation to the whole history, particularly where, as here, the Veteran's claims arise from his disagreement with the initial ratings assigned following the granting of service connection.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  

Conversely, in the former situation, where a new claim for an increased rating is filed, the Court held, in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim.  This practice is known as assigning a "staged" rating.  Fenderson, 12 Vet. App. 125-126. 

Because the RO assigned initial 0 percent ratings for the Veteran's right wrist and right knee disabilities, but subsequently found that his disabilities has worsened and increased both disability ratings to 10 percent, the RO already has "staged" these ratings.  The Board therefore need only determine whether the RO's staging was appropriate in each instance.

With regard to service-connected musculoskeletal disabilities, the applicable regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Therefore, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  In addition to functional loss directly caused by observable pathologies, VA should also consider functional loss due to weakness and functional loss due to pain, where the existence of pain is supported by adequate pathology and evidenced by the Veteran's visible behavior, including pain that manifests upon use of the affected body part.  See id.  Lastly, evidence of disuse should be considered in assessing functional loss, such as, e.g., atrophy, the condition of the skin, or the absence of normal callosity.  


With regard to joint disabilities, the factors of disability reside in reductions of their normal excursion of movements in different planes.  38 C.F.R. § 4.45.  When determining the extent of the reduction of excursion of movement, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Id.  Related considerations include instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Id.  In determining the extent of the limitation of motion present, VA must consider the degree of impairment upon repetitive use and during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).

However, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Where the DC is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 direct VA to assign the minimum compensable rating for a joint where the joint is actually painful, unstable, or misaligned.  This directive to assign a minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain only associated with arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).  
Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Lastly, the evaluation of the same disability under several DCs, known as pyramiding, must be avoided.  38 C.F.R. § 4.14.  Separate ratings may be assigned for distinct disabilities resulting from the same injury only where the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).

A.  Traumatic Arthritis and Chondromalacia of the Right Wrist

The Veteran's right wrist disability is currently rated by analogy to DC 5215, used to rate limitation of motion of the wrist.  DC 5215 provides for a 10 percent disability rating where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  Id.  A rating higher than 10 percent is not warranted for limitation of motion of the wrist unless there is ankylosis.  See 38 C.F.R. § 4.71a, DC 5214. 

In August 2012, the RO increased the Veteran's rating for his right wrist disability to 10 percent on the basis of the evidence showing painful and limited motion of the right wrist in accordance with 38 C.F.R. § 4.59.  See Burton, 25 Vet. App. at 1-2.  However, he has consistently reported right wrist pain since the time he first sought treatment in October 2004, when X-rays showed a small erosion along the lateral aspect of the distal scaphoid.  He noted that his right wrist was painful on a March 2005 medical assessment form and told the April 2005 VA examiner that his right wrist always hurts and that turning a knob with his right hand causes him to have additional pain for a few days.  He reported needing a brace the last time he turned a door handle, six weeks prior.  On examination, he had tenderness over the ulnar styloid involving the ligaments, though no other notable findings.  During his November 2009 hearing, he testified to ongoing symptoms of wrist pain.  In July 2011, the examiner noted some increase in pain upon motion of the wrist, albeit without any resulting functional loss.  The Veteran's ranges of dorsiflexion and palmar flexion were reduced to 50 degrees dorsiflexion, with onset of pain at 40 degrees, and 50 degrees palmar flexion, with onset of pain at 45 degrees.

Although this additional limitation of motion may indicate his condition worsened from the time of the April 2005 examination to the time of the July 2011 examination, medical evidence prior to the July 2011 examination nevertheless demonstrates an actually painful right wrist joint that limited his use of his right wrist.  Furthermore, his descriptions of his symptoms are credible, as they are consistent with the other evidence of record, and he is competent to testify to the nature of his conditions and course of symptoms, and his descriptions of the course of symptoms demonstrate symptoms consistent with a 10 percent disability rating throughout the entire appellate period.  Therefore, as evidence of painful and limited motion of the right wrist can be consistently seen throughout the record from the time of his initial injury in October 2004 to the present, the Board finds that he is entitled to a 10 percent rating for his right wrist disability throughout the period of this appeal, so since January 13, 2006, not instead just since July 22, 2011.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1-2; DeLuca, 8 Vet. App. at 205-06.  

A rating higher than 10 percent is not warranted for this right wrist disability, however, at any time since January 13, 2006 as this wrist is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because his is able to move his wrist joint in both dorsiflexion and palmar flexion, albeit a bit less than normally, by definition, his wrist is not immobile or fixated and therefore not ankylosed.  And, as mentioned, the rating schedule provides for a rating greater than 10 percent for a right wrist disability only where ankylosis is present under DC 5214.


While the Veteran has reported needing a brace after turning door handles, needing a brace for a temporary period after the exacerbation of an injury is not equivalent to the functional loss caused by permanent fixation or immobility of the joint, even in consideration of the full extent of disability present due to pain, following repetitive movement, or on flare-ups.  See generally DeLuca, 8 Vet. App. at 205-06.  Therefore, he is not entitled to a rating greater than 10 percent for his right wrist disability at any time during the period of this appeal.

The Board has given full consideration to his statements, his competency to attest to his own medical symptoms given his previous education, training, and experience as a corpsman, and the statement provided by Dr. M.B., but, as no rating greater than 10 percent is available under the schedule in the absence of ankylosis, neither the Veteran's statements or the statement of Dr. M.B., even if taken as fully competent and credible, justify the assignment of a rating greater than 10 percent.  The Board may not assign separate ratings for the various conditions diagnosed by Dr. M.B., such as chondromalacia secondary to triangular fibrocartilage complex (TFCC) disruption with instability and traumatic arthritis, as the Veteran's diagnosis of TFCC disruption is based on the nature of his limitation of motion and pain on motion and arthritis is also rated under limitation of motion, with consideration given to additional limitation caused by pain.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Therefore, as the symptoms of his diagnosed right wrist disorders overlap, separate ratings may not be assigned.  

B.  PFPS of the Right Knee

The Veteran's right knee disability, diagnosed as PFPS, is currently rated by analogy to DC 5024, used to rate tenosynovitis, or inflammation of the sheath surrounding the tendon.  38 C.F.R. § 4.71a.  DC 5024 directs VA to rate diseases under this code on the basis of limitation of motion of the affected part, as with degenerative arthritis.  Id.  The disability ratings assigned for limitation of motion of the knee are governed by DCs 5260 and 5261, which provide for a 10 percent disability rating where flexion is limited to 45 degrees or extension is limited 10 degrees.  Id.  A rating higher than 10 percent is not warranted for limitation of motion of the knee unless flexion is limited to 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261. 

In August 2012, the RO increased the Veteran's rating for his right knee disability to 10 percent on the basis of the evidence showing painful and limited motion of the right knee in accordance with 38 C.F.R. § 4.59.  See Burton, 25 Vet. App. at 1-2.  As with his right wrist disability, evidence of his right knee pain and limitation of motion dates back to the time the injury was incurred in service.  An MRI report dated from January 2004 shows there was localized signal increase of the infrapatellar tendon at its inferior pole patella insertion, possibly representing a repetitive strain injury or partial thickness tear.  Correlation with clinical examination findings was recommended.  A December 2003 X-ray was normal.  But on a January 2004 medical history report, the Veteran described his right knee injury as an infrapatellar tear.  The physician who signed his medical history form noted that this injury was "as described," but "not limiting."  During the April 2005 VA compensation examination, the Veteran reported pain developing when he sits for long periods of time, and pain at the time of the examination at the inferior pole of the right patella.  Upon examination, however, he exhibited perfectly normal right knee functioning.  The examiner noted a history of patellar tendonitis with no then current objective findings.

In a May 2006 statement, the Veteran also reported difficulty climbing up stairs and asserted that his range of motion was limited and compromised.  He explained that he does have good days, but that his symptoms on days subject to flare-ups are considerably more severe.  He also stated that he can no longer run, squat, or jump, or climb more than a few stairs without symptoms.

During his July 2011 examination, his flexion was limited to 115 degrees, 110 degrees without pain.  He still exhibited full extension of his right knee.  Repetitive use caused an increase in his pain, but no additional weakness, fatigue, incoordination, lack of endurance, or additional loss of range of motion.  

The examiner could not state what additional limitations the Veteran might face during a flare-up without resorting to mere speculation.  The examiner also noted snapping and popping of the knee, and tenderness to palpitation anteriorly and in the subpatellar and suprapetallar areas.  X-rays were normal, however.  The examiner confirmed the diagnosis of PFPS.

As the criteria for a 10 percent rating for limitation of motion of the knee require limitation of flexion to 45 degrees or more, the Board does not find the difference between the Veteran's 110 degrees of flexion without pain in July 2012 and 150 degrees of flexion in April 2005 to be of a sufficiently significant degree to warrant a difference in the assigned rating where the evidence of record consistently shows that he suffers from symptoms of right knee pain and reports functional limitations in his ability to exercise, climb stairs, and sit for a prolonged period of time throughout the period on appeal.  Furthermore, he reports flare-ups causing additional pain, and obtaining precise data on the extent of the additional functional loss caused is not medically feasible according to the VA compensation examiner.  Therefore, as the Veteran has met the criteria for a 10 percent disability rating under 38 C.F.R. § 4.59 throughout the period on appeal, entitlement to an initial rating of 10 percent for the PFPS of the right knee is warranted.  He therefore has established this rating should extend back to January 13, 2006, not just be effective as of July 22, 2011.

A rating higher than 10 percent is not warranted for this right knee disability, however, at any time since January 13, 2006, as his right knee is not limited to 30 degrees of flexion and 15 degrees of extension.  Even where the effects of loss of function due to pain and the exacerbating effects of repetitive motion and acute symptoms during flare-ups, as he describes, are fully considered, his right knee disability symptoms do not correspond to the criteria for a 20 percent disability rating.  See generally DeLuca, 8 Vet. App. at 205-06.  Therefore, he is not entitled to a rating greater than 10 percent for this disability at any time during the period on appeal.


The Board also has considered whether he is entitled to a separate rating under 38 C.F.R. § 4.71a, DCs 5256-5259, 5262, or 5263, but his knee is not ankylosed, there is no evidence of subluxation or instability, he does not have dislocated cartilage, there is no impairment of the tibia and fibula, and no genu recurvatum.  As he does not exhibit any of the symptoms of disorders that might warrant the assignment of a separate rating under these other DCs, no such rating can be assigned as there is no corresponding disability.  Therefore, he is entitled to only one 10 percent disability rating for his PFPS of the right knee, but no higher, for the entirety of the period on appeal due to his symptoms of pain and experiences with functional limitation as a result of his service-connected disability, as is warranted under 38 C.F.R. § 4.59.

C.  Extra-schedular Ratings

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, 
an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, the symptoms of pain, limitation of motion, and loss of function associated with the Veteran's right wrist and right knee disabilities are contemplated by the schedular rating criteria, including not shown to cause any impairment that is not already contemplated by 38 C.F.R. §§ 4.40, 4.45, and 4.59.  To the contrary, these symptoms are fully and accurately described by these criteria VA is asked to consider when applying these regulations as they relate to the applicable DCs.  Therefore, referral for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 10 percent initial rating, though no greater rating, is granted for the traumatic arthritis and chondromalacia of the right wrist as of January 13, 2006, so not instead just as of July 22, 2011, subject to the statutes and regulations governing the payment of VA compensation.

A higher 10 percent initial rating, though no greater rating, also is granted for the PFPS of the right knee as of January 13, 2006, so not instead just as of July 22, 2011, also subject to the statutes and regulations governing the payment of VA compensation.



REMAND

Regrettably, the Veteran's remaining claims for higher initial ratings for his GERD and testicular and groin pain must be remanded for further development before the Board can properly adjudicate these other claims.  Specifically, on remand, the AMC must provide the Veteran VA compensation examinations reassessing the severity of these disabilities and undertake appropriate efforts to obtain any additional private treatment records he would like to have considered in support of these claims.  And as his claims are being remanded for further development, and he has received VA treatment for his GERD, any recent VA treatment records concerning this disability, as well as any regarding treatment for his testicular and groin pain also should be obtained on remand.  38 C.F.R. § 3.159(c).

He had initial VA examinations of his testicular and groin pain and a VA examination of his GERD in May 2005, pursuant to the BDD  program.  He had an additional VA genitourinary examination in July 2009, but only for purpose of evaluating his erectile dysfunction (ED), which is service connected and rated as a separate disability.

In October 2012, his representative submitted a brief wherein he contended that the VA examinations provided to date are inadequate for rating purposes, as the Veteran's entire relevant medical history was not considered during the May 2005 gastrointestinal examination and the May 2005 and July 2009 genitourinary examinations did not adequately determine the underlying cause of his testicular and groin pain, possibly attributable to chronic epididymo-orchitis, prostatitis, a hydrocele or varicocele, symphysis pubis misalignment from weight-lifting, iliopsoas muscle spasms, or pressure on the ilio-inguinal nerve resulting from an inguinal hernia, or his service-connected low back disability.  


Additionally, the Veteran's representative contends that the etiology of the Veteran's voiding dysfunction must be determined as there is evidence indicating it may be a manifestation of his service-connected prostatitis.  Lastly, the Veteran's representative alleged that, as there is medical evidence in the record indicating that the testicular and groin pain may be a residual of an inguinal hernia in service, the Veteran also may be entitled to a disability rating for this additional disorder.

The Board also finds that remand for additional VA examinations is warranted as the last complete examinations of the Veteran's service-connected disabilities on appeal occurred more than 7 years ago.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Further, the examiner should undertake a careful review of the Veteran's entire relevant medical history, including his in-service treatment records detailing the initial manifestation of his condition, as well as his post-service records tracing the development of his disorder, in order to provide a clear diagnosis of the disorder that is the underlying cause of his service-connected testicular and groin disability, to include epididymalgia, testalgia, and prostatitis.  As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's testicular and groin disability was initially granted.  

In order to facilitate the Board's eventual adjudication of the proper rating assignment for the Veteran's service-connected testicular and groin disability, the examiner should also determine whether the symptoms of the Veteran's voiding dysfunction and/or any diagnosed inguinal hernia or residuals thereof are so inseparable from the Veteran's service-connected testicular and groin disability that they are part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability); see, e.g. Amberman, 570 F.3d at 1381 (providing an example of when separate diagnoses with overlapping symptoms should be service-connected together as one disability).  

If not, and the examiner finds that there is differing symptomatology attributable to the Veteran's voiding dysfunction and/or any diagnosed inguinal hernia, or residuals thereof, the examiner should state whether these disorders are manifestations of the Veteran's service-connected testicular and groin disability.  See Esteban, 6 Vet. App. at 262 (holding that separate and distinct manifestations should be compensated under different diagnostic codes, even where they are attributable to the same injury); see also 38 C.F.R. § 4.2; Stefl, 21 Vet. App. at 123.

The Board notes that the Veteran completed Naval Hospital Corpsman Class A School, or Basic Hospital Corps School, in August 1994.  This 14 week course included training in medical terminology and records, anatomy, and emergency medical care, including thoracic, abdominal, and genital injuries; patient interviewing and history taking, medical decision making, among other subjects.  See Administrative Remarks, dated August 1994.  Furthermore, his DD-214 shows that he served as a field medical service technician for 8 years and 7 months.  As such, the medical data, determinations, and opinions provided by the Veteran are not the findings of a layperson, but should be considered in accordance with the nature and extent of his medical expertise.  

In addition to the above, review of the Veteran's medical records show that he has received treatment from several private medical care providers, and, in some cases, may still be receiving ongoing treatment from these providers.  Specifically, the Veteran has received private treatment for his GERD from Dr. C.J. and private treatment for his testicular and groin disability from Dr. S.B.  The most recent treatment records present in the claims folder for Dr. C.J. are dated from August 2007, and the most recent treatment records present in the claims folder for Dr. S.B. are dated from March 2008, in addition to a statement to the Department of Veterans Affairs from Dr. S.B. dated from April 2008.  Therefore, on remand, the 

AMC should obtain any additional relevant private treatment records that the Veteran would like to have considered in the adjudication of his remaining claims on appeal.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  The Veteran should be contacted and asked submit additional authorization forms where necessary.  

Also, in the April 2008 statement submitted by Dr. S.B., she noted that she had diagnosed the Veteran with a voiding dysfunction that is attributable to his "urological condition," but did not specify to which condition the Veteran's voiding dysfunction should be attributed, e.g. his testalgia, epididymalgia, prostatitis, hydrocele, varicocele, some combination thereof, or some other urological condition.  The Board will afford the opportunity for this private physicians to provide clarification of the statement provided.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (holding that the duty to seek clarification of examination reports under 38 C.F.R. § 4.2 is not limited to VA examination reports).  However, the Veteran is hereby notified that if a request for clarification is sent and no response is received, either from the private examiner or the claimant, VA may continue on the path of adjudication, weighing the accumulated evidence of record as usual.  Id.

Lastly, as the Veteran has received VA treatment for GERD, any additional VA treatment records, for this disorder, or his testicular and groin disability, dated since February 2009, must be obtained and considered since they, too, if existant, would be relevant to his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  See also See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is maintained and generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain any outstanding VA treatment records relating to the Veteran's testicular and groin disability (e.g. epididymalgia, testalgia, and prostatitis) and GERD from the VAMC in Omaha, Nebraska, dated since February 2009.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Also ask him whether he has received any additional, i.e., more recent, evaluation or treatment for his testicular and groin disability (e.g. epididymalgia, testalgia, and prostatitis) and/or GERD.  In particular, this includes, but is not limited to, any additional evaluation or treatment he has received from Dr. C.J. since August 2007 and/or Dr. S.B. since March 2008.  If he has, and provides the necessary identifying information and authorization, attempt to obtain these additional records.

In light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), the AMC must make two attempts to obtain relevant private treatment records, for which adequate identification and authorization have been provided, or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.  See also 38 C.F.R. § 3.159(c)(1).  He also must be appropriately notified if the AMC is unable to obtain any such records.  38 C.F.R. § 3.159(e)(1).

3.  Contact Dr. S.B. and request that she provide a clarification of her April 2008 letter.  Dr. S.B. should specifically indicate which of the Veteran's urological conditions has resulted in voiding dysfunction, i.e. testalgia, epididymalgia, prostatitis, a hydrocele, a varicocele, some combination thereof, or some other unnamed urological condition.  Dr. S.B. should also provide a supporting rationale for this opinion.  

4.  Upon receipt of all additional relevant records, schedule another VA compensation examination to reassess the severity of the Veteran's GERD.  All necessary diagnostic testing and evaluation should be performed.

Giving appropriate consideration to the Veteran's descriptions of his symptoms as a trained medical professional, the examiner must describe all symptoms and all manifestations attributable to the Veteran's 
service-connected GERD.  

In doing so, the examiner should answer the following questions:

(a) Are there symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia?

(b) Are there other symptom combinations that cause severe impairment of health?

(c) Are there symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that are productive of considerable impairment of health?

(d) If neither (a), (b), or (c) are found, state whether any of the following symptoms occur individually, as well as the severity of those symptoms: dysphagia, pyrosis, regurgitation, or other similar symptoms of epigastric distress that cause impairment of health.  Also state whether any of these symptoms are accompanied by substernal, arm, or shoulder pain. 

It is imperative the examiner discuss the rationale of all opinions provided, whether favorable or unfavorable, including the rationale for any findings that differ from the medical data or determinations provided by the Veteran, if necessary citing to specific evidence in the file.

5.  Upon receipt of all additional relevant records and any response obtained from Dr. S.B., schedule another VA compensation examination to reassess the nature and severity of the Veteran's testicular and groin disability.

First, following a careful review of the Veteran's entire relevant medical history, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders that are an underlying cause of the Veteran's service-connected testicular and groin disability, i.e. his epididymalgia, testalgia, and/or prostatitis.  

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's testicular and groin disability was initially granted.  The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification.  

Then, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner is asked to try and differentiate, if possible, the extent of symptoms attributable to the Veteran's testicular and groin disability from those attributable to other diagnosed disabilities such as, for example, the Veteran's service-connected lower back disorder.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's testicular and groin disability. See Mittleider, 11 Vet. App. at 182.

The examiner should also specifically determine if the symptomatology of the Veteran's voiding dysfunction and/or any diagnosed inguinal hernia, or residuals thereof, are so inseparable from the Veteran's service-connected testicular and groin disability that they are part and parcel of the service-connected disability.  Id.  If not, the examiner should state whether these separate and distinct diagnoses with differing symptomatology are, nevertheless, manifestations of the Veteran's service-connected testicular and groin disability.  See Esteban, 6 Vet. App. at 261-62; see also Stefl, 21 Vet. App. at 123.

Finally, assess the severity of all diagnoses, disorders, and/or manifestations of the Veteran's service-connected testicular and groin disability.  Specifically make the following determinations:

(a) Describe all treatment required to manage the Veteran's testicular and groin disability, particularly with regard to the extent, duration, and frequency of surgical or other medical intervention, hospitalization, and drug therapy required.  Is the management required continuous or intermittent? Can the level of management required be medically characterized as intensive?  Identify which particular diagnoses or manifestations require this treatment.

(b) Does the Veteran suffer from obstructed voiding as a part or manifestation of his testicular and groin disability? If so, provide answers to the following questions:

(i) Does he experience hesitancy, a slow or weak stream, or decreased force of stream?

(ii) How often does he require dilation? 

(iii) Does he suffer from recurrent urinary tract infections secondary to obstruction?

(iv) Does uroflowmetry show a markedly diminished peak flow rate, i.e. less than 10 cc/sec?

(v) Are his post void residuals greater than 150 cc?

(vi) Does he suffer from retention requiring intermittent or continuous catheterization?

(c) Does the Veteran suffer from urinary frequency?  If so, what is his daytime voiding interval and how many times does he awaken to void at night?

(d) Does the Veteran suffer from incontinence? If so, and he uses absorbent materials, how many times do they have to be changed per day? Or does his incontinence require the use of an appliance?

(e) Are there any neurological conditions associated with the Veteran's testicular and groin disability? Is so, fully describe the condition and the nature and severity of the associated symptoms.

It is imperative the examiner discuss the rationale of all opinions provided, whether favorable or unfavorable, including the rationale for any findings that differ from the medical data or determinations provided by the Veteran, if necessary citing to specific evidence in the file.

6.  Ensure the examination reports contain responses to all of the questions posed.  If not, take corrective action to avoid yet another remand.  38 C.F.R. § 4.2.

7.  Then readjudicate these claims in light of all additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


